960 F.2d 149
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Rose MECKLEY, Plaintiff-Appellant,v.Sigmund WOODRICH;  Margaret Hambrick;  Director of Bureau ofPrisons, Defendants-Appellees.
No. 91-6458.
United States Court of Appeals, Sixth Circuit.
April 13, 1992.

1
Before KEITH and MILBURN, Circuit Judges, and ENSLEN, District Judge.*

ORDER

2
Rose Meckley, a former federal prisoner, requests the appointment of counsel on appeal of the dismissal of her action filed pursuant to  Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971).   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Meckley brought suit against these federal corrections officials seeking injunctive and monetary relief.   She objected to the practice of being frisk or pat searched by male guards.   Defendants moved to dismiss or for summary judgment.   The magistrate judge recommended that the motion be granted, and the district court adopted this recommendation over Meckley's objections.


4
Upon review, it is concluded that the dismissal of this action must be affirmed for the reasons stated by the magistrate judge and adopted by the district court.   Meckley's claim for injunctive relief was mooted by her release from federal custody.   See Goar v. Civiletti, 688 F.2d 27, 29 (6th Cir.1982).   Defendants were entitled to qualified immunity from her claim for monetary relief, because the policy in question does not violate any clearly established constitutional right.   See Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).   The arguments raised by Meckley on appeal do not address the mootness of her claim for injunctive relief, or point to any clearly established constitutional right to be free from frisk searches by the opposite sex, in order to overcome defendants' qualified immunity defense.   Accordingly, the request for counsel is denied and the district court's order is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Richard A. Enslen, U.S. District Judge for the Western District of Michigan, sitting by designation